DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-18, 22, 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Piety et al. (US 2014/0121996) in view of Gittere (US 2009/0204310).
   Regarding claims 1, 25, 33, Piety discloses a wireless sensor for an associated machine or machine part (fig. 1; abstract), comprising: property sensor (data acquisition) configured to measure/detect a property related to the associated machine or machine part (page 2, [0020]), said property sensor including a communicative link for outputting said property data (fig. 1; page 3, [0040]); a communications module that wirelessly transmits information data that includes information related to the associated machine and machine part (fig. 1; page 3, [0040]), said communications module includes control circuitry that controls the wireless sensor (fig. 1; page 3, [0040]), and, wherein said property measured/detect by said sensor is included in said information data that is wirelessly transmitted (fig. 1; page 2, [0020]). Claim 33, wirelessly receiving information from one or more wireless sensors without having to pair with any of the wireless sensors; causing information that has been received from one or more wireless sensors to be displayed on a display of a first smart device; and wirelessly transmitting at least some of the received information from one or more wirelessly transmitting at least some of the received information from one or more wireless sensors to a second smart device, wherein each wireless sensor includes (fig. 1; page 4, [0046]).
   Piety discloses all the limitations set forth above but fails to explicitly disclose the control circuitry having a top side and a bottom side, said communications module mounted on said property sensor said  property sensor disposed under and spaced from said bottom side of said control circuitry; said property sensor including a pressure sensor and/or a temperature sensor; said property including pressure information and/or temperature information and energy source configured to provide power to said property sensor and/or said communications module; said energy source positioned above said property sensor.
      However, Gittere discloses the control circuitry having a top side and a bottom side (fig. 1-fig. 4), said communications module mounted on said property sensor said  property sensor disposed under and spaced from said bottom side of said control circuitry (fig. 1-fig. 4); said property sensor including a pressure sensor and/or a temperature sensor (page 4, [0090]); said property including pressure information and/or temperature information ( page 4, [0090]) and energy source configured to provide power to said property sensor and/or said communications module (page 8, [0124]); said energy source positioned above said property sensor (page 8, [0124]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Gittere within the system of Piety in order to provide an accurate test operation of the machine thereby maximizing the reliability of the system.

Regarding claim 2, Piety and Gittere disclose all the limitations set forth in claim 1 and Gittere further discloses a plurality of connector pins, said plurality of connection pins connected between said control circuitry and said property sensor; and plurality of connector pins facilitating in supporting said control circuitry above said property sensor, two or more of said plurality of connection pins transmit electronic  data, electrical  signals, and/or power between said control circuitry and said property sensor (fig. 1; page 8, [0123]).
Regarding claim 3, Piety and Gittere discloses all the limitations set forth in claim 1 and Gittere further discloses wherein a top portion of one or more of said plurality of connection pins  is permanently connected to said control circuitry and/or a bottom portion of one or more of said plurality of connection pins is permanently connected to said property sensor (fig. 1; page 8, [0123]).
Regarding claim 4, Piety and Gittere disclose all the limitations set forth in claim 1 and Gittere further discloses wherein said communications module includes a battery, said battery positioned between a
spacing located between said control circuitry and said sensor, said battery permanently connected to said control circuitry, said battery spaced from said sensor (page 8, [0124]).
Regarding claim 5, Piety and Gittere disclose all the limitations set forth in claim 1 and Gittere further discloses a sealing material (screw) at least a portion of said control circuitry and/or said property sensor encapsulated in a sealing material  said sealing material configured to secure together components of said communications module and/or said sensor is positioned relative to one another, said sealant material facilitating in securing said battery to said communications module; said sealing material including one or more of polyester resin, epoxy resin, polyurethane resin, and/or silicon resin (plastic in page 10, [0130]).
 Regarding claim 6, Piety discloses a housing, said housing including a cavity, said control circuitry positioned in said cavity of said housing, said housing connected to said property sensor (fig. 1).
Regarding claim 7, Piety and Gittere disclose all the limitations set forth in claim 1 and Gittere further discloses wherein said housing includes a top access opening configured to allow access to a top portion of said control circuitry to enable one or more data connectors temporarily to engage one or more data ports on said control circuitry to enable data to be transferred to and/or from said control circuitry (fig. 1).

Regarding claim 8, Piety and Gittere disclose all the limitations set forth in claim 1 and Gittere further discloses wherein said one or more data ports on said control circuitry are programming/data ports enabling said control circuitry to be programmed (fig. 1).
Regarding claim 12, Piety discloses wherein said control circuitry further includes a) a magnetic sensor/switch and/or b) a motion sensor that measures/detects data related to movement of said wireless sensor and/or said the associated machine or machine part (fig. 1; page 2, [0020]).
Regarding claim 13, Piety discloses wherein said motion sensor includes an accelerometer or gyroscope (page 1, [0004]).
Regarding claim 14, Piety and Gittere disclose all the limitations set forth in claim 1 and Gittere further discloses wherein said magnetic sensor/switch includes a Hall effect sensor ( magnetic in page 11, [0135]).
Regarding claim 15, Piety discloses wherein said control circuitry includes a transmitter that transmits said property data using a wireless protocol said wireless protocol is beacon mode to enable transmission to an external receiver without having to first pair with said external receiver (fig. 1).
Regarding claim 16, Piety discloses wherein said communications module and said sensor are concentrically aligned along a common axis (fig. 1).
Regarding claim 17, Piety discloses wherein said information data further includes device information related to said wireless sensor, said device information including a) model number of wireless sensor, b) firmware version used in wireless sensor, c) serial number of wireless sensor, d) pressure information, e) temperature information, f) wireless sensor location information, g) movement information of the wireless sensor, h) battery status/level information of wireless sensor, 1) voltage information of wireless sensor, j) low voltage information of wireless sensor, k) signal strength information of wireless sensor, |) operation mode of the wireless sensor, m) unique identifier of the wireless sensor, n) power level of wireless sensor, 0) battery life of battery in wireless sensor, p) error information regarding the wireless sensor, q) operational time of the wireless sensor, r) operational/run mode or sleep mode of the wireless sensor, s) highest pressure measured/detected by the wireless sensor or a series of the highest pressures measured/detected by the wireless sensor, t) highest temperature measured/detected by the wireless sensor or a series of the highest temperatures measured/detected by the wireless sensor, u) date and/or time associated with one or more of the measured/detected properties, v) number of times a measured/detected property of the machine or machine part falls outside a set parameter or parameter range, w) number of times a measured/detected property of the machine or machine part meets a set parameter or falls within a parameter range, x) vibration level information, duty time of
machine or machine part, and/or y) number of times wireless sensor wirelessly transmitted information during a certain time period (battery in page 5, [0048]).
Regarding claim 18, Piety discloses wherein said wireless sensor is located in or integrated with one or more components of the associated machine such as a piston, a side of a cylinder wall, a base of a cylinder, a safety release valve, or a port plug (fig. 1).
Regarding claim 22, Piety discloses wherein said information data is associated a date and/or time (abstract).
Regarding claim 24, Piety discloses wherein said communications module includes multiple power and/or sleep modes (fig. 1; fig. 6)
  Regarding claim 26, Piety discloses wherein the smart device app causes the display of the smart device to display 1) the company name, 2) date, 3) time, 4) app version number, 5) start/restart button, 6) unit change button, 7) date/time app last used, 8) app update button, 9) data transmission button, 10) data store button, 11) sensor search/list button, 12) signal strength received by the smart device from a particular wireless sensor, 13) battery life of wireless sensor, 14) battery voltage of wireless sensor, 15) ID/serial number of wireless sensor, 16) model/version number of wireless sensor, 17) pressure reading from wireless sensor, 18) temperature reading from wireless sensor, 19) time period during which the app last received updated data from the wireless sensor, 20) time period during which the wireless sensor actively receives sensor information and wirelessly transmits data, and/or 21) number of strokes of a machine or machine part that is connected to the wireless sensor (battery in page 5, [0048-0050).

 Regarding claim 27, Piety discloses wherein the smart device app is configured to display certain wireless sensors on the smart device display based on 1) strongest signal strength received from wireless sensor, 2) more recently updated data transmitted by wireless sensor, 3) an error received from the wireless sensor, 4) data received from the wireless sensor is outside a predefined parameter, 5) the wireless sensor is about to enter and/or has entered a power down mode, and/or 6) a magnetic device has been moved into close proximity to the wireless sensor (page 2, [0020-0022]).

Regarding claim 28, Piety discloses wherein the smart device app is configured to highlight data about a wireless sensor displayed on the smart device when 1) new data is received from the wireless sensor, 2) an error has been received from the wireless sensor, 3) data received from the wireless sensor is outside a predefined parameter, 4) the wireless sensor is about to enter and/or has entered a power down mode, and/or 5) a magnetic device has been moved into close proximity to the wireless sensor (page 4, [0045-0046)).
Regarding claim 29, Piety discloses wherein said highlighting includes coloring the data, flashing of the data, and/or font change of data (indicator lights to indicate the state instrument in page 5, [0047]).

Regarding claim 30, Piety discloses wherein said highlighted data of a wireless sensor displayed on the smart device if data from said wireless sensor was not being displayed on said smart device prior to said data being highlighted (page 5, [0047]).

Regarding claim 31, Piety discloses wherein said smart device app is configured to transmit data received from one or more wireless sensors to another smart device (page 6, [0046]).
Regarding claim 32, Piety discloses wherein said smart device app is configured to receive data from another smart device about one or more wireless sensors wherein the other smart device receives data from one or more wireless sensors and/or wherein other smart device receives data from another smart device that has received data about one or more wireless sensors (page 4, [0046]).

   Claims 9-11, 19-21, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Piety in view of Gittere as applied to claim 1 above, and further in view of Borcherdt et al. (US 4,604,699).
 Regarding claims 9, 23, Piety and Gittere disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein said property measured/detected by said sensor related to the associated machine or machine part includes pressure and/or temperature.
However, Borcherdt discloses wherein said property measured/detected by said sensor related to the associated machine or machine part includes pressure and/or temperature (temperature in col. 7, lines 55-56).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Borcherdt within the system of Piety and Gittere in order to provide an accurate test operation of the machine thereby maximizing the reliability of the system.

Regarding claim 10, Piety, Gittere and Borcherdt disclose all the limitations set forth in claim 1 and Borcherdt further discloses wherein said control circuitry is configured to obtain digital data from said sensor at a rate of greater than five data samples per second (col. 24, lines 23-49).
Regarding claim 11, Piety, Gittere and Borcherdt disclose all the limitations set forth in claim 1 and Borcherdt further discloses wherein said control circuitry is configured to obtain digital data from said sensor at a rate of greater than 500 data samples per second (col. 24, lines 23-49).
 Regarding claim 19, Piety, Gittere and Borcherdt discloses all the limitations set forth in claim 1 and Borchered further discloses wherein said control circuitry includes memory, said memory stores a) highest pressure measured/detected by said sensor, b) series of said highest pressures measured/detected by said sensor, c) highest temperature measured/detected by said sensor, and/or d) series of said highest temperatures measured/detected by said sensor (col. 7, lines 55-68; col. 8, lines 1- 26). 
Regarding claim 20, Piety, Gittere and Borcherdt disclose all the limitations set forth in claim 1 and Borcherdt further discloses wherein data stored in said memory is securely locked and becomes permanently erased without use of a proper security code/password or by use of unauthorized security protocols (col. 8, lines 27-68).
 Regarding claim 21, Piety, Gittere and Borcherdt disclose all the limitations set forth in claim 1 and Borcherdt further discloses wherein at least a portion of said data stored in said memory is burned into memory and can be accessed after said control circuitry fully loses power and is later repowered (col. 8, lines 27-68; col. 9, lines 1-34). 

Response to Arguments
Applicant’s arguments with respect to claims 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  For at least the above reason, the rejection of claims is sustained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Svoen et al. (US 2012/0319866) discloses wireless sensor device.....parameter.
Schebel et al. (US 2010/0102907) discloses compact wireless recessed sensor with plunger switch.
Wascat et al. (US 2016/0041068) discloses wireless collection and analysis of machine data.
Mostoller et al. (US 10,627,090) discloses power contacts for a light sensor assembly.

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. DP March 4, 2022.

DP
July 6, 2022

                                                                                             /DANIEL PREVIL/                                                                                             Primary Examiner, Art Unit 2684